ACCEPTED
                                                                                              01-15-00478-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         6/3/2015 12:03:44 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                  NO. 01-15-00478-CV

                                                                             FILED IN
                                                                      1st COURT OF APPEALS
                         In the First District Court of Appeals           HOUSTON, TEXAS
                                   Houston, Texas                     6/3/2015 12:03:44 PM
                                 __________________                   CHRISTOPHER A. PRINE
                                                                              Clerk

                 AMERICAN ZURICH INSURANCE COMPANY,

                                                         Appellant,

                                             v.

                                 DANIEL SAMUDIO,

                                                   Appellee.
                                  __________________
                           ON APPEAL FROM THE 127TH DISTRICT COURT
                                    HARRIS COUNTY, TEXAS
                                  __________________

                         DESIGNATION OF CO-COUNSEL
                              __________________

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellee, Daniel Samudio, notifies the Court and the parties that Byron C. Keeling

will be co-counsel with Michael P. Doyle and Patrick M. Dennis in this matter. Mr.

Keeling’s information is as follows:

                              KEELING & DOWNES, P.C.
                                  Byron C. Keeling
                                   TBN: 11157980
                              1500 McGowen, Suite 220
                                Houston, Texas 77004
                Telephone: (832) 214-9900 Facsimile: (832) 214-9908

      Appellee respectfully requests that the Court and the parties note this addition in

counsel and provide Mr. Keeling with copies of all correspondence, motions, briefs, and

other communications in the case.
Respectfully submitted,

KEELING & DOWNES, P.C.

      /S/ Byron C. Keeling
By:__________________________________
  Byron C. Keeling
  State Bar No. 11157980
  bck@keelingdownes.com
  1500 McGowen, Suite 220
  Houston, Texas 77004
  Telephone: (832) 214-9900
  Facsimile: (832) 214-9908

DOYLE LLP
  Michael P. Doyle
  State Bar No. 06095650
  mdoyle@doylelawfirm.com
  Patrick M. Dennis
  State Bar No. 24045777
  pdennis@doylelawfirm.com
  2402 Dunlavy Street, Suite 200
  Houston, Texas 77006
  Telephone: (713) 571-1146
  Facsimile: (713) 571-1148

COUNSEL FOR APPELLEE
DANIEL SAMUDIO




 -2-
                          CERTIFICATE OF SERVICE

      I hereby certify that on the 3rd day of June, 2015, the foregoing document was
forwarded to the following via electronic service:

            Mr. Robert D. Stokes
            Mr. Gregory D. Solcher
            Mr. David Owen Cluck
            Flahive, Ogden & Latson
            P.O. Drawer 201329
            Austin, Texas 78720
            Telephone: (512) 477-4405
            Facsimile: (512) 241-3300

            Counsel for Appellant
            American Zurich Insurance Company

                                                    /S/ Byron C. Keeling
                                              ____________________________
                                              Byron C. Keeling




                                        -3-